PER CURIAM.
The jury found that the operators of the train which killed Mrs. McIntyre had not kept a lookout ahead or had not, after she appeared on the track, used every possible means to stop the train, as required by Shannon’s Tennessee Code, §§ 1574, 1575, 1576. There seems no doubt that she was seen by the brakeman lookout at the full distance ahead for which physical obstacles permitted a view *92of the track. Though this distance was short, and though, giving the utmost permissible force to the plaintiff’s testimony and theory, the delay was very brief, after she was seen and the statutory precautions could have been taken.and before they actually were taken, yet we think there was room 'for the jury to conclude that the railroad company did not fully meet the duty imposed by this statute and by the familiar very rigorous construction of the law put upon it by the Supreme Court of Tennessee..
The judgment is affirmed, with costs.